Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application is a 371 of PCT/US2019/019162 02/22/2019, which claims benefit of 62/634,632 02/23/2018.
2. 	Claims 1-2, 12, 14-22, 25, 28, 43, 46, 48 and 50-52  are pending in the application.  	 
Claim Rejections - 35 USC §112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


						                       Claims 1, 15-22, 25, 28, 43, 48 and 50-52 are rejected under 35 U.S.C. 112(a) or 
          35  U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably 
          provide enablement for the instant “E3 ubiquitin ligase binding moiety” without 
limitation (i.e., no named moiety), i.e., see line 21  on page 4 of  claim 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
          In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described. They are:
1.    the nature of the invention,
2.    the state of the prior art,
3.    the predictability or lack thereof in the art,
4.    the amount of direction or guidance present,
5.    the presence or absence of working examples,
6.    the breadth of the claims,
7.    the quantity of experimentation needed, and
8.    the level of the skill in the art.
In the instant case:
The nature of the invention
The nature of the invention is a compound having a variable D representing “E3 ubiquitin ligase binding moiety” , wherein the “E3 ubiquitin ligase binding moiety” is without limitation (i.e., no named moiety), see claims 1, 15-22, 25, 28, 43, 48 and 50-52. 
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is Crew et al.  US 2015/0291562 A1.  Crew et al.  ‘562 discloses a number of E3 ubiquitin ligase binding moieties representing formulae (a)-(f), see column 87.
The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is the description of the instant “E3 ubiquitin ligase binding moiety” representing a number of moieties on pages 5-6 of the specification. There is no data present in the instant specification for the instant “E3 ubiquitin ligase binding moiety” without limitation (i.e., no named moiety).
The breadth of the claims
The instant breadth of the rejected claims is broader than the disclosure, specifically, the instant “E3 ubiquitin ligase binding moiety” is without limitation (i.e., no named moiety).
The quantity or experimentation needed and the level of skill in the art
While the level of the skill in the chemical arts is high, it would require undue experimentation of one of ordinary skill in the art to resolve any “E3 ubiquitin ligase binding moiety” without limitation. There is no guidance or working examples present for constitutional any “E3 ubiquitin ligase binding moiety” without limitation for the instant invention. Incorporation of the limitation of the “E3 ubiquitin ligase binding moiety”  (i.e., claim 2) supported by the specification into claim 1 would overcome this rejection.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



 	Claim 46 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites the a compound  "LW-RPN13-4”, i.e., see line 3 in claim 46.  
There is insufficient antecedent basis for this limitation in the claims.
Claim Objections
5.	Claims 2, 12 and 14 are objected to as being dependent on rejected claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is




(571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

August 29, 2022